Rou Dong Yee v Deluxe Meat Mkt. Inc. (2018 NY Slip Op 01393)





Rou Dong Yee v Deluxe Meat Mkt. Inc.


2018 NY Slip Op 01393


Decided on March 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2018

Acosta, P.J., Friedman, Richter, Kapnick, JJ.


5855 153032/12

[*1]Rou Dong Yee, et al., Plaintiffs-Appellants,
vDeluxe Meat Market Inc., et al., Defendants-Respondents.


Law Offices of Wade T. Morris, New York (Kenneth J. Gorman of counsel), for appellants.
Gallo Vitucci Klar LLP, New York (Chad E. Sjoquist of counsel), for respondents.

Order, Supreme Court, New York County (Robert D. Kalish, J.), entered on or about June 1, 2016, which granted defendants' motion for summary judgment dismissing the complaint, and denied as moot plaintiffs' cross motion for spoliation sanctions, unanimously reversed, on the law, without costs, defendants' motion denied, and the matter remanded for a determination of plaintiffs' motion.
Plaintiff Rou Dong Yee seeks damages for injuries she sustained when she slipped and fell on the wet floor of the fish department of defendants' market. 	The record presents issues of fact whether defendants maintained the area in a reasonably safe condition under the circumstances (see e.g. Grossman v TCR, 142 AD3d 854 [1st Dept 2016], appeal dismissed 28 NY3d 1110 [2016]).
Plaintiffs' motion for sanctions for defendants' alleged failure to turn over any available surveillance video recorded on the date of the accident should be decided by the motion court in the first instance.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2018
CLERK